FILED
                            NOT FOR PUBLICATION                              DEC 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50549

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00761-JFW

  v.
                                                  MEMORANDUM *
MICHAEL TREDELL JONES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Michael Tredell Jones appeals from his 18-month sentence following his

jury-trial convictions for conspiracy and counterfeiting obligations or securities of

the United States, in violation of 18 U.S.C. §§ 371 and 471. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Jones contends that the district court erred when it applied enchantments to

his Guideline calculation pursuant to U.S.S.G. §§ 2B5.1(b)(2)(A) and (b)(3). In

light of the jury’s verdict, the district court did not err in applying the

enhancements. See United States v. Armstead, 552 F.3d 769, 777 (9th Cir. 2008).

       AFFIRMED.




                                             2                                10-50549